 



BUSINESS FURNITURE AND EQUIPMENT LEASE AGREEMENT

 

THIS EQUIPMENT LEASE AGREEMENT (this “Agreement”) is made, entered into and
effective on and as of June 1, 2014 (the “Effective Date”) by and between OSL
Holdings, Inc., a Nevada Corporation (hereinafter referred to as the “Lessor”)
and Sean Ridgley, an individual (hereinafter referred to as the “Lessee”).

 

RECITALS

 

WHEREAS, Lessee is an individual seeking to open a retail business and is in
need of business furnishings and other equipment;

 

WHEREAS, Lessor possesses such business furnishings and equipment and is willing
to lease the same to Lessee, and Lessee wishes to lease the same from Lessor,
all pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, each intending to be legally bound
hereby, agree as follows:

 

1.Equipment.

 

1.1.Lessor shall lease to Lessee, and Lessee shall lease from Lessor the
business furnishings, equipment and all related software and materials as
described on Schedule A attached hereto and incorporated herein by reference
(the “Equipment”). The Equipment provided by Lessor shall include all
replacement parts, repairs, additions and accessories except as otherwise
provided for herein, on the terms and conditions of this Agreement.    
1.2.Lessor, at its sole cost and expense, shall maintain the Equipment in good
operating condition and repair except for repairs necessitated by damage to the
Equipment by Lessee and/or Lessee’s employees, agents and assigns. The cost of
repairs necessitated by Lessee or its employees, agents and assigns shall be
borne by Lessee with the prior consent of Lessor with respect to who shall be
entrusted with performance of the repair. The parties agree that title to the
Equipment shall at all times belong to Lessor.     1.3.The parties agree that
any and all repairs, servicing, modifications and maintenance shall be under the
control of Lessor except as otherwise permitted or required hereunder. Lessor
shall bear all risks of loss of and damage to the Equipment from any cause
arising as a result of any activity or occurrence during any Lease Period.

 

2.Term.

 

2.1.This Agreement shall commence on June 1, 2014, and shall have an initial
term of five (5) years (the “Initial Term”). After the Initial Term, unless this
Agreement is terminated as provided for herein, this Agreement shall
automatically renew for three (3) additional periods of five (5) years until
terminated as provided for herein.

 



 

 

 

2.2.Lessee shall have the right to terminate this Agreement for breach by giving
at least ninety (90) days prior written notice to the Lessor setting forth the
nature of the breach. If the breach is not cured to the reasonable satisfaction
of the non-breaching party within such ninety (90) day period, the Lessee may
provide notice that the Agreement will terminate as of the ninety-fifth (95th)
day following the original notice of the breach.     2.3.Lessor shall have the
right to terminate this Agreement at any time for any reason by giving written
notice to the Lessee. The Lessor shall provide notice that the Agreement will
terminate upon the Lessee’s receipt of the written notice.

 

3.Compensation. For the Equipment rental provided by Lessor during each Lease
Period, Lessee agrees to pay to Lessor $8,333.33 per month, to be paid in
monthly installments (the payments made to Lessor are hereinafter referred to as
“Rent”). Rent shall be paid in arrears on the first (1st) day of each month. All
payments shall be made to Lessor at the address specified in Section 9 of this
Agreement.    4.Representation and Warranties. Lessor hereby represents and
warrants each of the following to Lessee, which shall be preconditions
hereunder, and the breach of which shall be grounds for termination of this
Agreement:

 

4.1.Lessor has full power and authority to own, lease and operate the Equipment
and to carry out the terms of this Agreement.     4.2.This Agreement is Lessor’s
legal, valid, binding and enforceable obligation, subject only to (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the enforceability of
creditors’ rights generally and (ii) general equitable principles, whether
applied in a proceeding at law or in equity.     4.3.To Lessor’s knowledge,
Lessor is not in violation of, nor has Lessor received notice of any alleged
violation of or any citation for noncompliance with any applicable law relating
to the lease of the Equipment.     4.4.There is no suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or threatened that could adversely affect the ability of Lessor to
comply with the obligations of this Agreement.

 

5.Indemnification. Lessor shall, to the extent not otherwise covered by
insurance, indemnify, defend and hold harmless Lessee, its owners, agents,
employees and assigns any and all claims, costs, damages, expenses and
liability, including but not limited to any and all claims, costs, damages,
expenses and liability, including but not limited to reasonable attorney’s fees,
arising out of or resulting from the negligent acts or omissions of Lessor, its
employees, agents and assigns including, without limitation, any and all claims
of liability arising out of Lessee’s obligation’s hereunder. This Section shall
survive the termination of this Agreement.

 



 

 

 

6.Assignment. Lessor may assign this Agreement to another entity or allow this
Agreement to be assigned by operation of law or otherwise, without the prior
written consent of Lessee.    7.Agreement Governed by California Law. This
Agreement shall be governed and construed under the laws of the State of
California without giving effect to any choice of law or conflict of law
provisions or rules (whether of the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California    8.Notices. Any notice, demand or
communication required, permitted or desired to be given hereunder shall be in
writing and shall be delivered personally, by certified mail, return receipt
requested, postage prepaid, or by transmission by a telecommunications device,
and shall be effective (a) on the day when personally served, including delivery
by overnight mail and courier service, (b) on the third day after its deposit in
the United States mail, and (c) on the business day of confirmed transmission by
telecommunications device. The addresses of the parties hereto (until notice of
a change thereof is served as provided in this Section) shall be as follows:

 

If to Lessor: If to Lessee:     Nelson Hardiman, LLP Sean Ridgley 11835 W.
Olympic Blvd., Suite 900   Los Angeles, CA 90064 415 Washington Blvd #701 Marina
Del Rey, CA 90292     Attn: Aaron Lachant Attn:

 

9.Successors. The provisions and covenants of this Agreement shall bind and
inure to the benefit of the heirs, legal representatives, successors and assigns
of each of the parties hereto.    10.Changes of Law.

 

10.1.Notwithstanding any other provision of this Agreement, if during the term
hereof any Changes of Law (defined below) results in an Adverse Consequence
(defined below), the parties hereto agree to cooperate in making reasonable
revisions to this Agreement in order to avoid such Adverse Consequence(s). If
the parties fail to agree to such revisions after sixty (60) days following
written notice by either party to the other requesting renegotiation, then
either party may terminate this Agreement immediately upon written notice to the
other party.     10.2.As used herein, “Changes in Law” shall mean any change in
the law occurring, at any time after the parties entered into this Agreement,
whether arising from legislation, decisions of the courts or otherwise,
including, without limitation, in the event that any governmental agency passes,
issues or promulgates any law, rule, regulation, guideline or interpretation, or
in the event that any judicial or administrative body issues any order or
decree.       10.3.As used herein, “Adverse Consequence” shall mean a Change of
Law that prohibited, restricts, limits or otherwise affects either party’s
rights or obligations hereunder in a material manner or otherwise makes it
desirable for either party to restructure the relationship established hereunder
because of material legal consequences expected to result from such Change of
Law.

 

 

 



 

11.Arbitration. Except as otherwise provided in this Agreement, any controversy
between the parties arising out of this Agreement shall be submitted for binding
arbitration in Los Angeles, California to an arbitrator selected from the ADR
Services, Inc. or any successor entity. Unless otherwise agreed, the arbitrator
shall be a retired judge with significant experience in business litigation. The
arbitrator shall have the power to grant all appropriate legal and equitable
relief, (both by way of interim relief and as a part of its final award) as may
be granted by any court of State of California, to carry out the terms of this
Agreement (e.g., declaratory and injunctive relief and damages). All awards and
orders of the arbitrator (including, but not limited to, interim relief) may be
enforced by any court of competent jurisdiction. Attorney’s fees may be awarded
to the prevailing party or most prevailing party at the discretion of the
arbitrator. The parties shall be entitled to all discovery otherwise provided by
the Code of Civil Procedure, 1283.05; however, the arbitrator shall be empowered
to limit discovery for good cause shown and in the interests of justice in order
to assure that the arbitration of the applicable matter will proceed within the
designated time frame. The parties’ intent is that the arbitration proceedings
and discovery shall be conducted as expeditiously as possible. In that regard,
the parties agree to work together in good faith to arrive upon mutually
acceptable procedures regarding the time limits for, and type and degree of,
discovery in any such proceeding and the periods of time within which the
matters submitted to arbitration must be heard and determined by the arbitrator
for his or her determination. The costs of the arbitration, including any
administration fee, the arbitrator’s fee, and costs for the use of facilities
during the hearings, shall be borne equally by the parties to the arbitration.
Notwithstanding the above, the arbitrator shall not have any power to alter,
amend, modify or change any of the terns of this Agreement nor to grant any
remedy which is either prohibited by the terms of this Agreement, or not
available in a court of law. Lessor and Lessee acknowledge and agree that under
this Section each of them has waived her or its rights to a jury trial.   
12.Waiver. The failure of Lessor or Lessee to object to or to take any
affirmative action with respect to any conduct of the other which is in
violation of the provisions of this Agreement shall not be construed as a waiver
of that violation or any future violations of the provisions of this Agreement.
   13.Severability. If any provision hereunder shall be found illegal, void or
unenforceable, this Agreement shall be construed as if said provisions were not
contained herein, giving full force and effect, as nearly as possible, to the
original intent of the parties herein. This Section shall survive any
termination of this Agreement.    14.Construction. The singular herein when
referring to either Lessor or Lessee shall be deemed plural, if the context so
requires.

 



 

 

 

15.Amendment and Modification. This Agreement may only be amended or modified by
written consent of the Lessor and Lessee.    16.Entire Agreement. This Agreement
contains the entire understanding among the parties hereto concerning the
subject matter of this Agreement, and supersedes any prior written or oral
agreement among any or all of the parties hereto concerning the subject matter
of this Agreement. There are no representations, agreements, arrangements or
understandings, oral or written, among the parties relating to the subject
matter of this Agreement which are not fully expressed herein.    17.Headings.
The headings in this Agreement are for convenience of reference only and shall
not constitute a part of the Agreement, nor shall they affect its meaning,
construction or effect    18.Attorney’s Fees. In the event that any party to
this Agreement shall bring an action or commence arbitration to enforce the
provisions of this Agreement or as a result of any default in the performance of
any of the provisions of this Agreement, the prevailing party in such action
shall be entitled to recover all costs and expenses, including reasonable
attorneys’ fees, incurred by such party in connection with such action.   
19.Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, including by facsimile and “portable document format”
(“pdf”), each of which when so executed and delivered shall be an original, but
all such counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of the signature page to this Agreement by
facsimile or pdf shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties cause this Agreement to be executed effective on
day and year first set forth above.

 

OSL HOLDINGS, INC.   SEAN RIDGLEY           By:  /s/ Robert Rothenberg   By:
 /s/ Sean Ridgley   Robert Rothenberg, CEO     Sean Ridgley             “LESSOR”
    “LESSEE”

 

 

 



 

SCHEDULE A

 

Description of Equipment

 

Decorative chandelier

 

Jewelry display cases with custom lighting x 3

 

Tall glass custom display case with custom lighting

 

Cash register

 

Cash register stand/desk

 

Custom wall storage cabinets x 2

 

Phone unit #2 and #3

 

Packaging supplies

 

3600 jars with glass tops

 

Scales x 3

 

Desk

 

Chairs x 3

 

Bulletin boards x 2

 

Custom artwork x 2

 

Concrete safe

 

Small day safe

 

Phone center

 

Security hub with DVR and lead multi-camer monitor system

 

Custom storage cabinets x 2

 

File cabinet

 

Employee Manual and Handbook

 

Custom storage cabinet for bathroom

 

Janitorial supplies

 

Original artwork, custom mirror for bathroom

 

Medical reception desk

 

Printer/scanner unit

  

 

 

  

PC with monitor

 

Stereo system with speakers and installation

 

Slimline reception chairs x 5

 

Custom upholstered lounge chair

 

Restockable office products (paper, ink, pens, markers, staplers, etc.)

 

Business card holders

 

Multi-line phone hub system

 

Client management computer software

 

Custom artwork x 3

 

File cabinet

 

Wall rack for files

 

Security cameras x 2

 

Television monitor for security system

 

Wall cabinets for storage x 2

 

Coffee table

 

Fake plants

 

Lobby table

 

Magazine rack

 

Bulletin boards

 

Custom lighting fixture

 

Business card referral rack

 

Locking mechanism for front door

 

Customized window tinting

 

 

 

 

